Second Amendment to
Credit Agreement

This Second Amendment to Credit Agreement (this "Amendment") is dated as of
June 16, 2008 by and among Alliance Data Systems Corporation (the "Borrower"),
the Guarantors party hereto, the Banks party hereto, and Bank of Montreal, as
Administrative Agent and Letter of Credit Issuer.

w i t n e s s e t h:

Whereas, the Borrower, the Guarantors, the Banks, and the Administrative Agent
have heretofore executed and delivered a Credit Agreement dated as of
September 29, 2006 (as amended, the "Credit Agreement"); and

Whereas, the Borrower, the Guarantors, the Banks and the Administrative Agent
desire to amend certain of the covenants as set forth herein;

Now, Therefore, for good and valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Guarantor, the Banks and the
Administrative Agent hereby agree as follows:

Article I
Amendments

1.1. Section 1.1 of the Credit Agreement is hereby amended by (a) deleting the
defined terms "Annual Measurement Period", "Consolidated Net Worth", "Maximum
Annual Amount" and "Total Capitalization Ratio", (b) amending in its entirety
the defined term "Senior Leverage Ratio" to read as set forth below, and (c)
inserting the new defined terms "Convertible Debt" and "Total Leverage Ratio" in
proper alphabetical order as follows:

"Convertible Debt"

means Debt issued by the Borrower which by its terms may be converted into or
exchanged for equity securities of the Borrower at the option of the Borrower or
the holder of such Debt.



"Senior Leverage Ratio"

means, at any time, the ratio of (x) all principal amounts owing by the Borrower
and its Subsidiaries pursuant to the terms of (i) this Agreement or any other
Credit Document and the Note Purchase Agreement and all extensions, renewals,
refinancings, refundings and replacements of any of the foregoing, in whole or
in part (in each case other than Subordinated Debt and Convertible Debt), and
(ii) any credit agreement, note purchase agreement, indenture or other credit
facility relating to Debt (in each case other than Subordinated Debt and
Convertible Debt) permitted by Section 5.15(viii) to (y) Consolidated Operating
EBITDA of the Borrower and its Subsidiaries for the twelve months then most
recently ended.



"Total Leverage Ratio"

means, at any time, the ratio of (x) Consolidated Debt of the Borrower and its
Subsidiaries to (y) Consolidated Operating EBITDA of the Borrower and its
Subsidiaries for the twelve months then most recently ended.



1.2. The Definition of Debt appearing in Section 1.1 of the Credit Agreement is
hereby amended by (a) amending clause (vii) in its entirety to read as: "(vii)
all Debt of others Guaranteed by such Person and" and (b) amending the last
sentence thereto in its entirety to read as "Notwithstanding the foregoing,
there shall be excluded from Debt of any Person any obligations of such Person
under a Qualified Securitization Transaction that are or may be reflected as
Debt on a balance sheet of such Person, and any obligations of such Person in
respect of Qualifying Deposits."

1.3. Section 5.9(k) of the Credit Agreement is hereby amended by deleting the
phrase "20% of Consolidated Net Worth of the Borrower" appearing therein and
inserting in its place the amount "$250,000,000".

1.4. Section 5.11 of the Credit Agreement is hereby amended in its entirety and
as so amended shall read as follows:

Section 5.11. Total Leverage Ratio

. The Borrower shall not permit its Total Leverage Ratio at any time to exceed
3.75 to 1.00.



1.5. Section 5.17(a) of the Credit Agreement is hereby amended in its entirety
and as so amended shall read as follows:

(a) Other than payments made in accordance with the terms of subsection (b)
below, neither the Borrower nor any of its Subsidiaries will declare or make any
Restricted Payments unless, immediately prior to and after giving effect
thereto, no Default or Event of Default exists.

1.6. Section 5.21(a)(ii) and (iii) of the Credit Agreement are each hereby
amended by deleting the phrase "5% of the Borrower's Consolidated Net Worth
(measured at the time each such Investment is made)" appearing therein and
inserting in its place the amount "$75,000,000".

1.7. Section 5.21(a)(iv) of the Credit Agreement is hereby amended in its
entirety and as so amended shall read as follows:

(iv) Investments consistent with the investment policy attached hereto as
Schedule II, which Schedule II may be revised by the Borrower from time to time
with the consent of the Administrative Agent, such consent not to be
unreasonably withheld.

1.8. Section 5.21(a)(x) of the Credit Agreement is hereby amended by deleting
the phrase "5% of Consolidated Net Worth of the Borrower" appearing therein and
inserting in its place the amount "$75,000,000".

1.9. Section 5.21(b)(ii) of the Credit Agreement is hereby amended by deleting
the phrase "10% of the Borrower's Consolidated Net Worth calculated at the end
of the immediately preceding fiscal year" appearing therein and inserting in its
place the phrase "$125,000,000 in the aggregate for all such Restricted
Acquisitions in any fiscal year of the Borrower".

1.10. Schedule II to the Credit Agreement is hereby amended by deleting the
existing Schedule II in its entirety and inserting in its place Schedule II to
this Amendment.

Article II
Conditions Precedent

2. Article I of this Amendment shall become effective as of the opening of
business on June 16, 2008 (the "Effective Time") subject to the conditions
precedent that on or before such date:

(a) the Administrative Agent shall have received counterparts hereof executed by
the Borrower, the Guarantors and the Banks;

(b) the Administrative Agent shall have received certified copies of resolutions
of the boards of directors of the Borrower and the Guarantors authorizing the
execution and delivery of this Amendment, indicating the authorized signers of
this Amendment and the specimen signatures of such signers;

(c) each Bank that has executed this Amendment on or prior to the date hereof
shall have received an amendment fee equal to 0.25% of each such Bank's
Commitment; and

(d) the Borrower shall have paid the fees and expenses of counsel to the
Administrative Agent to the extent previously invoiced.

Article III
Miscellaneous

3.1. To induce the Administrative Agent and the Banks to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Banks that: (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date hereof
with the same effect as though made on the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date); (b) no Default or Event of Default exists;
(c) this Amendment has been duly authorized by all necessary corporate
proceedings and duly executed and delivered by the Borrower and the Credit
Agreement, as amended by this Amendment, is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors' rights or by general principles of equity; and (d) no consent,
approval, authorization, order, registration or qualification with any
governmental authority is required for, and the absence of which would adversely
affect, the legal and valid execution and delivery or performance by the
Borrower of this Amendment or the performance by the Borrower of the Credit
Agreement, as amended by this Amendment.

3.2. This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

3.3. Except as specifically provided above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed in all respects. The
execution, delivery, and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
the Administrative Agent or any Bank under the Credit Agreement or any Note, nor
constitute a waiver or modification of any provision of any of the Credit
Agreement or any Note.

3.4. This Amendment and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the law of the State of
New York.

[Signature Pages to follow]

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

Alliance Data Systems Corporation, as Borrower

By /s/ Robert P. Armiak

Name Robert P. Armiak

Title Senior Vice President and Treasurer

ADS Alliance Data Systems, Inc., as a Guarantor

By /s/ Robert P. Armiak

Name Robert P. Armiak

Title Senior Vice President and Treasurer

Epsilon Marketing Services, LLC, as a Guarantor

By /s/ Alan M. Utay

Name Alan M. Utay

Title Vice President

Epsilon Data Management, LLC, as a Guarantor

By /s/ Alan M. Utay

Name Alan M. Utay

Title Vice President

Alliance Data Foreign Holdings, Inc., as a Guarantor

By /s/ Alan M. Utay

Name Alan M. Utay

Title Vice President

ADS Foreign Holdings, Inc.

By /s/ Alan M. Utay

Name Alan M. Utay

Title Vice President

Bank of Montreal, as Administrative Agent, Letter of Credit Issuer and Swing
Lender

By /s/ Kathleen J. Collins

Name Kathleen J. Collins

Title Director

 

BMO Capital Markets Financing, Inc.

By /s/ Kathleen J. Collins

Name Kathleen J. Collins

Title Director

 

SunTrust Bank

By /s/ Timothy M. O'Leary

Name Timothy M. O'Leary

Title Managing Director

Bank of America, N.A.

By /s/ Allison W. Connally

Name Allison W. Connally

Title Vice President

 

 

Barclays Bank PLC

By /s/ Nicholas Bell

Name Nicholas Bell

Title Director

 

 

JPMorgan Chase Bank, N.A.

By /s/ Mike Lister

Name Mike Lister

Title Managing Director

 

 

Union Bank of California, N.A.

By /s/ Sarah Daniel

Name Sarah Daniel

Title Vice President

 

The Bank of New York

By /s/ Jane

Name Jane

Title EVP

 

 

Credit Suisse, Cayman Islands Branch

By /s/ Mikhail Faybusovich

Name Mikhail Faybusovich

Title Vice President

By /s/ Christopher Reo Day

Name Christopher Reo Day

Title Associate

 

Fifth Third Bank (Central Ohio)

By /s/ Brent Jackson

Name Brent Jackson

Title Vice President

Huntington National Bank

By /s/ Frederick G. Hadley

Name Frederick G. Hadley

Title Senior Vice President

 

Greenwich Capital Markets, Inc., as agent for the Royal Bank of Scotland PLC

By /s/ Fergus Smail

Name Fergus Smail

Title Senior Vice President

 

US Bank National Association

By /s/ Kevin S. McFadden

Name Kevin S. McFadden

Title Vice President

 

Wachovia Bank, National Association

By /s/ Karin E. Samuel

Name Karin E. Samuel

Title Director

 

Bank Hapoalim B.M.

By /s/ Charles McLaughlin

Name Charles McLaughlin

Title Senior Vice President

By /s/ James P. Surless

Name James P. Surless

Title Vice President

 



